Name: Commission Regulation (EC) No 1934/97 of 3 October 1997 amending for the third time Regulation (EC) No 913/97 adopting exceptional support measures for the market in pigmeat in Spain
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  Europe;  means of agricultural production;  cooperation policy;  economic policy
 Date Published: nan

 L 272/ 14 EN Official Journal of the European Communities 4. 10 . 97 COMMISSION REGULATION (EC) No 1934/97 of 3 October 1997 amending for the third time Regulation (EC) No 913/97 adopting exceptional support measures for the market in pigmeat in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Spain , exceptional support measures for the market in pigmeat in that Member State were adopted in Commission Regulation (EC) No 913/97 (3), as last amended by Regulation (EC) No 1 499/97 (4); Whereas, because of the continuing veterinary and trade restrictions adopted by the Spanish authorities, cull sows should be included in the aid scheme pursuant to Regula ­ tion (EC) No 913/97 and the number of fattening pigs which may be delivered to the competent authorities increased , thereby permitting continuation of the excep ­ tional measures in the weeks to come; Whereas the list of eligible areas in Annex II to that Regulation should be amended to reflect the current veterinary situation ; Whereas the rapid and effective application of exceptional market support measures is one of the best means of combating the spread of classical swine fever; whereas this Regulation should therefore apply from 18 September 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 913 /97 is hereby amended as follows: 1 . in Article 1 : (a) the following paragraph 3 is inserted : '3 . From 18 September 1997, producers may, on application , receive aid from the competent Spanish authorities when they deliver to them cull sows falling within CN code 0103 92 11 with an average weight, over each batch , of not less than 160 kg.'; (b) the existing paragraph 3 becomes paragraph 4; 2 . the following paragraph 5 is added to Article 4 : ' 5 . The aid referred to in Article 1 (3) shall be , at the farm gate, equal to the aid fixed in accordance with paragraph 1 , less 30 % . Aid shall be calcuated on the basis of the recorded deadweight. However, if the animals are only weighed alive, a coefficient 0,78 shall be applied to the aid .'; 3 . the following is added to Article 6 : ' the number and total weight of the cull sows delivered.'; 4 . Annex I is replaced by Annex I hereto; 5 . Annex II is replaced by Annex II hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 18 September 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 October 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 282, 1 . 11 . 1975, p . 1 . ( 2 ) OJ L 349, 31 . 12 . 1994, p . 105 . 0 OJ L 131 , 23 . 5 . 1997, p . 14 . H OJ L 202, 30 . 7 . 1997, p . 42 . 4. 10 . 97 | EN I Official Journal of the European Communities L 272/ 15 ANNEX I 'ANNEX I Maximum total number of animals from 6 May 1997: Fattening pigs 350 000 head Piglets 110 000 head Cull sows 8 000 head' ANNEX II 'ANNEX II In the province of Lerida, the protection and surveillance zones as defined in Annexes I and II to the Orders of the Generalitat de Catalunya dated 13 August 1997, published in the Official Journal of the Generalitat of 22 August 1997, page 10021 , and 19 August 1997, published in the Official Journal of the Generalitat of 1 September 1997, page 10344.'